Citation Nr: 0002836	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease.

2.  Entitlement to service connection for cervical spine 
disorder, to include degenerative joint disease of the 
cervical spine and cervical radiculopathy.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for dizziness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to August 
1971 and from September 1990 to August 1991.  He had 
Southwest Asia service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1994 and April 1996 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the October 
1994 rating decision, the RO denied service connection for 
degenerative joint disease of the cervical spine with C6-C7 
radiculopathy; chronic fatigue syndrome; and dizziness.  In 
the April 1996 rating decision, the RO denied service 
connection for restrictive lung disease.

The Board notes that at a June 1999 Board hearing, the 
appellant withdrew a claim for service connection for a skin 
disorder, and thus that claim is no longer on appeal.

The Board also notes that the appellant has stated that he is 
seeking service connection for his leg problem, specifically, 
that his right leg is shorter than his left leg.  The claim 
for service connection for shortening of the right leg has 
not been the subject of a rating decision, notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained by 
the Board.  38 U.S.C.A. § 7108 (West 1991).  Additionally, 
this Board Member cannot have jurisdiction of this issue.  
38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  


FINDINGS OF FACT

1.  Competent medical evidence that restrictive lung disease 
is related to an injury that was incurred in service is of 
record.

2.  Cervical spine disorder, to include degenerative joint 
disease of the cervical spine and cervical radiculopathy, is 
due to service.

3.  Competent evidence of a nexus between the diagnosis of 
degenerative joint disease of the right shoulder and service 
is not of record.

4.  Competent evidence of a diagnosis of chronic fatigue 
syndrome is not of record.

5.  A diagnosis of fatigue is not a disability due to disease 
or injury for VA purposes.

6.  Dizziness is not a disability due to disease or injury 
for VA purposes.


CONCLUSIONS OF LAW

1.  Restrictive lung disease was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  Cervical spine disorder, to include degenerative joint 
disease of the cervical spine and cervical radiculopathy was 
incurred in by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1999).

3.  The claim for service connection for degenerative joint 
disease of the right shoulder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for chronic fatigue 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for service connection for dizziness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection 
may be warranted when the disease is manifested to a 
compensable degree within one year following service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that restrictive lung disease, 
cervical spine disorder, degenerative joint disease of the 
right shoulder, chronic fatigue syndrome, and dizziness arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that the appellant was in an 
automobile accident while serving in the Persian Gulf war in 
July 1991.  Treatment reports reveal that the appellant 
stated that he was driving and that he was run off the road 
and had plowed through several sand dunes at 55 miles per 
hour.  He reported neck pain and arm pain.  As to the neck 
pain, the VA examiner stated that there was tenderness to 
palpation on the mid left trapezius.  The VA examiner stated 
that the arm revealed tenderness to direct palpation above 
and below the lateral epicondyle.  Strength of right flexor 
and extensor was within normal limits.  Deep tendon reflexes 
were within normal limits.  Sensation was grossly within 
normal limits.  The assessment was musculoskeletal pain in 
the left trapezius.  X-rays taken of the cervical spine in 
August 1991 were within normal limits.

In the appellant's separation examination report, the 
examiner stated that clinical evaluation of the appellant's 
head, face, neck, and scalp was normal.  Clinical evaluations 
of the appellant's upper extremities and spine and other 
musculoskeletal system were normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now dizziness.  He stated 
"yes" to ever having or having now painful or "trick" 
shoulder.  The appellant stated in writing that he had never 
had problems before the July 1991 accident; however, he 
stated that since that time he had lower back pain, left leg 
and toes pain, and left shoulder and left arm pain.

In a private medical records, dated May 1992 and June 1992, 
it was noted that the appellant complained of right shoulder 
pain.  

In a September 1992 VA outpatient treatment report, the 
appellant reported that he had been fatigued and tired for 
the past eight months.  A pulmonary function test taken at 
that time revealed mild restrictive ventilatory impairment.

In an April 1993 private medical record, the appellant 
reported problems with balancing at times.  The private 
physician entered an impression of dizziness.  

In a June 1993 VA outpatient treatment report, the appellant 
reported that he had injured his neck in the automobile 
accident in service.  He reported numbness in his hands 
bilaterally.  Examination of the appellant's hand grips was 
firm and equal.  There was no atrophy demonstrated.  The VA 
examiner entered a diagnosis of neuropathy of the extremities 
and traumatic disc disease at C6-C7.  In that treatment 
report, it was noted that the appellant underwent an EMG and 
nerve conduction studies which revealed chronic C6-C7 
radiculopathy on the right.  In August 1993, the appellant 
reported neck pain since the accident in service.  It was 
noted that a CT of the cervical spine revealed markedly 
degenerated disc disease at C6-C7 with osteophytes.  There 
was no foraminal encroachment.  In an October 1993 VA 
hospitalization summary report, a diagnosis of radiculopathy 
at C6-C7 was entered.  In a November 1993 VA outpatient 
treatment report, the appellant reported right shoulder pain 
since October 1993.

In October 1993 and November 1993 private medical records, it 
was noted that the appellant had undergone physical therapy 
for chronic cervical problem, which had begun in July 1991 
with a motor vehicle accident. 

In February 1994, the appellant was seen with complaints of 
neck and arm pain since July 1991.  The VA examiner stated 
that the appellant had 4/5 motor strength in the right wrist 
extension and left finger extension.  There was patchy 
decreased sensation to pin prick in the upper extremities.  
The impression was bilateral cervical radiculopathy.

The appellant underwent a VA examination in September 1994.  
The appellant complained of pain radiating from the neck to 
the right shoulder.  The VA examiner noted that the appellant 
had degenerative joint disease at the C6-C7 level.  
Examination of the neck revealed 45 degrees of flexion, 
30 degrees of extension, 30 degrees of right and left 
bending, and 30 degrees of right and left rotation.  The VA 
examiner stated that there was no gross tenderness in the 
neck area.  Range of motion of the shoulders was within 
normal limits.  There was no atrophy of shoulder muscles, 
biceps or forearm muscles.  The VA examiner noted that 
evidence in the claims file revealed degenerative joint 
disease in the C6-C7 level of the neck.  The impression was 
that the appellant had degenerative joint disease of the 
cervical spine "as documented by an automobile accident in 
1991."

In a July 1995 private medical record, Dr. Glenn M. Gomes 
stated that the appellant had severe restriction of his lung 
function.  He stated that a fluoroscopy of his diaphragm 
revealed right-sided diaphragmatic dysfunction.  The 
assessment was restrictive lung disease secondary to right 
diaphragmatic paralysis following neck injury while in the 
military.  In July 1995, Dr. Gomes stated that the appellant 
had had chronic dyspnea after a motor vehicle accident in 
service in which the appellant had injured his neck.  Dr. 
Gomes stated that the appellant had partial paralysis of his 
right diaphragm and that his dyspnea was secondary to 
restrictive lung disease from this defect.

From September 1996 to October 1996, the appellant was 
admitted to a VA facility for observation and evaluation.  
During that time, the appellant complained of fatigue and 
dizziness.  He stated that he would get dizzy when he would 
extend his head and straighten it.  X-rays taken of the right 
shoulder revealed degenerative joint disease of the right 
acromioclavicular joint.  The VA examiner stated "could be 
post-traumatic."  The appellant complained of right shoulder 
pain since the accident in service.  

The appellant underwent a VA examination in November 1996.  
The VA examiner noted the appellant's motor vehicle accident 
in service.  Examination of the appellant's neck revealed 
full range of motion but with mild tenderness on full range 
of motion.  He had mild to moderate right shoulder pain on 
palpation and full range of motion.  Sensory examination was 
grossly intact except for question of decreased light touch 
in the  appellant's right arm.  The VA examiner stated that 
the appellant's motor strength showed some mild weakness on 
the right.  The VA examiner noted that the appellant had been 
admitted for observation and evaluation.  He stated that the 
appellant had been evaluated by pulmonary and that they felt 
that the appellant had elevated hemidiaphragm on one side 
which came to pass following the Gulf War some time.  He 
stated that the appellant was felt to have abnormal pulmonary 
function tests due to musculoskeletal pain.  The VA examiner 
stated that the appellant was seen by an examiner in 
orthopedics who thought that the appellant had multiple 
subjective complaints and degenerative disease at C6-C7 and 
possible narcolepsy by history.  This VA examiner stated that 
he discussed the appellant's case with the orthopedic 
physician and that it was the professional opinion of the 
orthopedic physician that the appellant's neck problems were 
not due to any war-related injury.

In a July 1999 letter, Dr. Gomes stated that the appellant 
had sustained an injury to his neck and diaphragm in service 
and that he had had chronic shortness of breath and dyspnea 
since that time.  Dr. Gomes stated that the appellant had 
evidence of right diaphragmatic paralysis related to an 
accident that occurred during service.  Dr. Gomes noted that 
the appellant had a problem with fatigue, which he stated was 
related to the reduction in lung function.

The appellant had a Board hearing in June 1999.  The 
appellant stated that he was in an automobile accident in 
service and injured his neck, shoulder, and diaphragm and 
caused him to develop restrictive lung disease, fatigue, a 
cervical spine disorder, a right shoulder disorder, and 
dizziness.  The appellant testified that he had been treated 
since service for all of the disabilities for which he was 
seeking service connection.  He stated that he experienced 
dizziness, which began three days after the accident and 
related it to his neck injury.  He stated that he felt 
fatigued, which was due to his lack of breathing ability.  

Additionally, it must be noted that the appellant has 
submitted evidence such as x-rays, a copy of an article that 
the appellant wrote that was printed in a newspaper written 
to the President of the United States, an empty prescription 
bottle, a videotape, and documents showing his attempt to 
find a physician that treated him in service.

I.  Restrictive lung disease

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
service medical records reveal that the appellant was in an 
automobile accident.  In a July 1999 letter, Dr. Glenn M. 
Gomes, stated that the appellant had injured his diaphragm in 
service, causing right diaphragmatic paralysis and in turn 
restrictive lung disease.  Such statement is sufficient to 
establish a well-grounded claim for service connection for 
restrictive lung disease.  38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

As stated above, a September 1992 pulmonary function test 
revealed mild restrictive ventilatory impairment.  In a July 
1995 private medical record, Dr. Gomes stated that the 
appellant had severe restriction of his lung function and 
that his fluoroscopy of his diaphragm revealed right-sided 
diaphragmatic dysfunction.  The assessment was restrictive 
lung disease secondary to right diaphragmatic paralysis 
following neck injury while in the military.  In a July 1995 
letter, Dr. Gomes stated that the appellant had partial 
paralysis of his right diaphragm and that his dyspnea was 
secondary to restrictive lung disease from this defect.

In a July 1999 letter, Dr. Gomes stated that the appellant 
had had an injury during the Persian Gulf war and had injured 
his diaphragm.  Dr. Gomes stated that the appellant had 
chronic shortness of breath and dyspnea since that time.  He 
stated that the appellant had evidence of right diaphragmatic 
paralysis related to the accident during service.  Dr. Gomes 
noted that the appellant had significant reduction in his 
lung function related to his diaphragmatic dysfunction.

The Board finds that the evidence supports service connection 
for restrictive lung disease.  The service medical records 
reveal that the appellant was in an automobile accident in 
service.  He has brought forth evidence that due to that 
automobile accident, he incurred an injury to his diaphragm 
which has caused his restrictive lung disease.  The Board 
notes that there is no evidence that refutes the finding made 
by Dr. Gomes.  Therefore, service connection is warranted for 
restrictive lung disease.

II.  Cervical spine

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
appellant has asserted that he injured his neck in service in 
the automobile accident, which the service medical records 
substantiate.  In a September 1994 VA examination report, the 
VA examiner entered an impression of degenerative joint 
disease of the service connection "as documented by an 
automobile accident in 1991."  Construing such statement in 
the most general and beneficial way, the Board finds that 
such statement is sufficient to establish a well-grounded 
claim for service connection for cervical spine disorder.  
38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

After having reviewed the evidence of record, the Board finds 
that service connection for cervical spine disorder, to 
include degenerative joint disease of the cervical spine and 
cervical radiculopathy, is warranted.  The Board finds the 
evidence to be in equipoise and the benefit of the doubt is 
resolved in his favor.

The issue of the appellant injuring his neck in service and 
the current diagnoses of degenerative joint disease of the 
cervical spine and cervical radiculopathy are not in dispute.  
The issue before the Board is whether either one of the 
current diagnoses is due to the accident in service.  
Although the VA examiner entered a diagnosis of degenerative 
joint disease of the cervical spine "as documented by an 
automobile accident," the VA examiner did not specifically 
attribute the diagnosis of degenerative joint disease to the 
accident in service.

There are numerous notations in the medical records which 
reveal that the appellant complained of neck pain in which 
diagnoses of degenerative joint disease and cervical 
radiculopathy were entered; however, there is no medical 
opinion which states affirmatively that the diagnosis of 
degenerative joint disease of the cervical spine or the 
diagnosis of cervical radiculopathy is related to service.  
The service medical records establish that the appellant 
injured his neck at the time of the accident in that he 
complained of pain in his neck.  X-rays taken of the cervical 
spine were within normal limits.  However, at the time of the 
separation examination, clinical evaluations of the 
appellant's spine and other musculoskeletal system and his 
neck were normal.  

The only other evidence which addresses the etiology of the 
appellant's current cervical spine disorder is the VA 
examiner's statement that he had spoken to the attending 
orthopedist while the appellant was being observed and 
evaluated at a VA facility that the appellant's current neck 
problems were not related to the inservice injury.  Such 
statement is against the appellant's claim.  However, we are 
presented with a statement that relates an opinion from 
another doctor.  We do not know if the other doctor reviewed 
the record.  We do not know the basis of the opinion.  In 
essence, we are presented with a report of another examiner's 
opinion and have no basis to assign that opinion much 
probative weight.  

In view of the fact that there was an inservice injury, a 
diagnosis not that long after service and an opinion linking 
the post service diagnosis to service, the Board has doubt 
and service connection is granted.

III.  Degenerative joint disease of the right shoulder

The Board has determined that the appellant's claim for 
service connection for degenerative joint disease of the 
right shoulder is not well grounded.  The appellant is 
competent to report that he injured his right shoulder in 
service.  See Savage, 10 Vet. App. at 493-98.  The appellant 
is also competent to report that he has had right shoulder 
pain since service, as it is an observable condition which a 
lay person is competent to report.  Id.  However, he has not 
brought forth competent evidence of a nexus between the 
diagnosis of degenerative joint disease of the right shoulder 
and a disease or injury in service or a diagnosis of 
degenerative joint disease of the right shoulder within one 
year following service.  See Caluza, supra; Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed.Cir. 1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996) (medical evidence is needed to 
provide causal nexus between veteran's inservice injury and 
arthritis of the cervical spine).

The Board is aware that in the treatment report, dated 
October 1996, wherein a diagnosis of degenerative joint 
disease of the right shoulder was entered, the VA examiner 
stated, "could be post-traumatic."  However, the Board 
finds such statement is insufficient to provide the degree of 
certainty required for the medical nexus evidence.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion 
which stated that the veteran's death "could" have been 
precipitated by his time in a prisoner of war camp was too 
speculative to provide the degree of certainty required for 
medical nexus evidence) citing Sacks v. West, 11 Vet. App. 
314 (1998).  The VA examiner did not make a specific 
determination as to the etiology of the degenerative joint 
disease of the right shoulder.

Because, no medical professional has related the current 
diagnosis of degenerative joint disease of the right shoulder 
to a disease or injury in service, the Board finds that the 
claim is not well grounded.  See Caluza, supra.  Although the 
appellant has alleged that he has degenerative joint disease 
in his right shoulder which is due to service, he is not 
competent as a lay person to provide a medical opinion 
relating his current diagnosis of degenerative joint disease 
in the right shoulder to his injury in service.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995).

IV.  Chronic fatigue syndrome

The Board finds that the appellant's claim for service 
connection for chronic fatigue syndrome is not well grounded.  
See Caluza, supra.  The appellant has not brought forth 
evidence of a current diagnosis of chronic fatigue syndrome.  
The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current and competent diagnosis of chronic 
fatigue syndrome, the Board must deny the claim as not well 
grounded.  Id.; see also Caluza, 7 Vet. App. at 505.

The Board notes that in the July 1999 letter, Dr. Gomes 
entered a diagnosis of "[f]atigue secondary to impairment of 
his lung function."  The diagnosis of fatigue is not a 
diagnosis of chronic fatigue syndrome.  Additionally, service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  A diagnosis of "fatigue" does not 
establish that there is a disability resulting from an injury 
or a disease.  See id.  Absent a disease or injury, service 
connection may not be granted and thus the claim for service 
connection for fatigue is not well grounded and must be 
denied.

The Board notes that the appellant has not alleged that he 
has fatigue as due to an undiagnosed illness.

V.  Dizziness

The appellant's claim for service connection for dizziness is 
not well grounded.  Although noted by medical professionals, 
dizziness is not a disability due to disease or injury for VA 
purposes.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. §§ 1110, 1131.  Notations that the 
appellant has dizziness does not establish that there is a 
disability resulting from an injury or a disease.  See id.  
Absent a disease or injury, service connection may not be 
granted and thus the claim for service connection for 
dizziness is not well grounded and must be denied.  Sanchez-
Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) 

VI.  General duty for not well-grounded claims

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the cases in July 1995 and July 1996 and a 
supplemental statement of the case in November 1996.  
Additionally, this Board Member allowed the appellant 60 days 
following the June 1999 hearing to submit additional 
evidence.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).  

Although the RO did not specifically state that it denied the 
appellant's service connection claims for degenerative joint 
disease of the right shoulder, chronic fatigue syndrome, and 
dizziness on the basis that it was not well grounded, the 
Board concludes that this was harmless.  See Edenfield, 8 
Vet. App. at 390 (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided these issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.




ORDER

Service connection for restrictive lung disease is granted.  
Service connection for cervical spine disability, to include 
traumatic joint disease of the cervical spine and cervical 
radiculopathy is granted.  Service connection for 
degenerative joint disease of the right shoulder, chronic 
fatigue syndrome, and dizziness is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

